Citation Nr: 0817610	
Decision Date: 05/29/08    Archive Date: 06/09/08

DOCKET NO.  06-22 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed chronic 
lymphocytic leukemia (CLL).  

2.  Entitlement to service connection for claimed diabetes 
mellitus.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
December 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by the RO.

The veteran requested a hearing before a Veterans Law Judge 
at the Board in Washington, DC in his July 2006 Substantive 
Appeal.  He withdrew his request in April 2008.  See 
38 C.F.R. § 20.702(e) (2007).  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

The veteran asserts that his currently diagnosed CLL and 
diabetes mellitus were incurred during his period of active 
service as a result of exposure to chemical agents also used 
in the production of certain herbicide agents such as Agent 
Orange.  

The veteran reports that, while stationed aboard the USS 
Columbus, he was assigned to man a deck gun.  He reported 
that, on December 12th and 13th, 1972, the ship fired two 
missiles each day and that the rocket exhaust, soot and fumes 
to which he was exposed contained chemical agents that led to 
his development of CLL and mellitus diabetes.  

The record shows that the veteran was stationed aboard the 
USS Columbus.  Deck logs show that missiles were fired from 
the USS Columbus on the dates as reported by the veteran.  
The veteran's DD214 indicates that his military occupation 
specialty was machine gunner.  

In March 2006, an Associate Professor of Radiology and 
Nuclear Medicine at the F. Edward Herbert School of Medicine 
concluded that the veteran was very likely exposed to toxic 
chemicals while serving aboard the USS Columbus in 1972.  The 
private examiner indicated that he had reviewed the service 
medical records, post service medical records, imaging 
reports, other medical opinions and the medical literature.  
The examiner opined that, based on his review of these 
records, it was as likely as not that the veteran's CLL was 
caused by his exposure to dioxin when he was on the ship and 
contaminated with solid rocket fuel exhaust soot.  

Despite this evidence, the veteran has not been afforded a VA 
examination to determine to the nature and likely etiology of 
his claimed CLL and diabetes mellitus.  Such an opinion is 
"necessary" under 38 U.S.C.A. § 5103A(d) when: (1) there is 
competent evidence that the veteran has a current disability 
(or persistent or recurrent symptoms of a disability), (2) 
there is evidence establishing that the veteran suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period, 
(3) there is an indication the current disability or symptoms 
may be associated with service, and (4) there is not 
sufficient medical evidence to make a decision.  See 38 
U.S.C.A. § 5103A(c)(4).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the four elements that must be considered in determining 
whether a VA medical examination must be provided as required 
by 38 U.S.C.A. § 5103A.  

Specifically, the Court held that the third element, 
indication the current disability or symptoms may be 
associated with service, establishes a low threshold and 
requires only that the evidence "indicates" that there 
"may" be a nexus between the two.  

The Court further held that types of evidence that 
"indicate" a current disability may be associated with 
service include medical evidence that suggest a nexus but is 
too equivocal or lacking in specificity to support a decision 
on the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. 

Given its review of the record, the Board finds that a VA 
examination is "necessary" as required by 38 U.S.C.A. 
§ 5103A(d).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2005), the need for additional 
evidence regarding his claims.  

The letter must inform the veteran about 
the information and evidence that is 
necessary to substantiate the claims, 
notify him of the type of evidence that 
VA will seek to provide, inform him of 
the type of evidence that he is expected 
to provide, and request that he provide 
any and all relevant evidence currently 
in his possession.  

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed CLL 
and diabetes mellitus since service.  
Based on the response, the RO should 
undertake all indicated action to obtain 
copies of all clinical records from any 
previously un-identified treatment 
source.  The veteran should also be 
informed that he can submit evidence to 
support his claims.  

3.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed CLL and 
diabetes mellitus.  

The veteran's claims folders, to include 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner(s).   A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner(s).  Any indicated studies 
should be performed.  
 
Based on a review of the claims file and 
the clinical findings of the 
examination(s), the examiner must opine 
as to whether the veteran's currently 
demonstrated chronic lymphocytic leukemia 
and diabetes mellitus at least as likely 
as not (e.g., a 50 percent or greater 
likelihood) had their clinical onset due 
to exposure to chemical agents during his 
period of active service aboard the USS 
Columbus.  A complete rationale must be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for CLL and diabetes 
mellitus should be readjudicated.  If the 
determinations remain adverse to the 
veteran, he and his representative should 
be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond thereto.  

Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  



